IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                    DIVISION ONE                         c/>o

               Respondent,
                                                    No. 69706-4-1                  cr

                     v.
                                                                                   K£>
                                                    UNPUBLISHED OPINION
MARY ELIZABETH MAZALIC,                                                            33»



                                                                                   V?
              Appellant.                            FILED: June 9, 2014            XT




       Dwyer, J. — A trial court may impose conditions of community custody

that serve to monitor compliance with other conditions. In this case, the trial

court ordered Mary Mazalic to submit to urinalysis and breath alcohol

examinations as a condition of her community custody. Whereas urinalysis

examinations will monitor compliance with other conditions of Mazalic's

community custody, breath alcohol tests are unrelated to any other condition.

We therefore reverse with respect to the imposition of breath alcohol tests, and

affirm the trial court in all other respects.

                                                I


       Mazalic was convicted by a jury of assault of a child in the first degree

(count I),1 criminal mistreatment in the first degree (count II),2 and tampering with
a witness (count III).3 The jury also returned special verdicts on the first two

counts, finding that Mazalic manifested deliberate cruelty toward the victim, that

she knew or should have known that the victim was particularly vulnerable, and


       1 RCW9A.36.120.
       2 RCW 9A.42.020.
       3RCW9A.72.120.
No. 69706-4-1/2



that she abused a position of trust.

       Based on the jury's findings, the trial court imposed sentences of 360

months on count I, 120 months on count II, and 12 months on count III, all

sentences to run concurrently. With respect to count I, the trial court also

imposed 36 months of community custody. As conditions of her community

custody, the trial court ordered Mazalic to "[ojbey all municipal, county, state,

tribal and federal laws" and to "[pjarticipate in a mental health evaluation and

abide by any recommended course of treatment, to include a regimen of

prescribed medications, as directed by the supervising Community Corrections

Officer." Community Custody Conditions 3, 12. The trial court did not order

Mazalic to refrain from consuming alcohol or controlled substances.

Nevertheless, the trial court imposed a condition ordering Mazalic to "[pjarticipate

in urinalysis, Breathalyzer, and polygraph examinations as directed by the

supervising Community Corrections Officer, to monitor compliance with

conditions of community custody." Community Custody Condition 15. At the

sentencing hearing, the trial court explained its reasoning for ordering this

condition:

       I'm aware that I haven't ordered her not to drink, and I haven't
       ordered her not to consume controlled substances, but I have
       ordered her to follow all state, local, municipal, and tribal laws. So
       number 15 is appropriate to enforce that condition.

       Mazalic appeals.




                                         -2
No. 69706-4-1/3




       Mazalic contends that the trial court erred by imposing a community

custody condition to submit to breath alcohol tests. This is so, she asserts,

because this condition could not reasonably be used to monitor her other

community custody conditions. The State concedes that the trial court erred by

ordering Mazalic to participate in breath alcohol examinations. We accept the

State's concession.

       "'[Ijmposing conditions of community custody is within the discretion of the

sentencing court and will be reversed if manifestly unreasonable.'" State v.

Sanchez Valencia, 169 Wn.2d 782, 791-92, 239 P.3d 1059 (2010) (quoting State

v. Bahl, 164 Wn.2d 739, 753, 193 P.3d 678 (2008)). A sentence is manifestly

unreasonable "if the court, despite applying the correct legal standard to the

supported facts, adopts a view 'that no reasonable person would take,' and

arrives at a decision 'outside the range of acceptable choices.'" State v. Rohrich,

149 Wn.2d 647, 654, 71 P.3d 638 (2003) (quoting State v. Lewis, 115 Wn.2d

294, 298-99, 797 P.2d 1141 (1990); State v. Rundquist, 79 Wn. App. 786, 793,

905 P.2d 922 (1995)). "A trial court has authority to impose monitoring

conditions," such as urinalysis and breath alcohol tests, to ensure compliance

with other conditions of community custody. State v. Riles, 135 Wn.2d 326, 342,

957 P.2d 655 (1998) overturned on other grounds by State v. Valencia, 169

Wn.2d 782, 239 P.3d 1059 (2010).

       Here, the trial court required Mazalic to "[ojbey all municipal, county, state,

tribal and federal laws." It is not illegal for a person over the age of 21 to possess

                                         -3-
No. 69706-4-1/4



or consume alcohol. As such, submission to breath alcohol tests does not

reasonably monitor whether Mazalic is obeying all laws. Moreover, the trial court

did not restrict Mazalic's consumption of alcohol as a condition of her community

custody. Submission to a breath alcohol test is unrelated to any condition of

Mazalic's community custody. Accordingly, we accept the State's concession

and remand with instructions to the trial court to strike any reference to breath

alcohol testing from the community custody conditions.

                                          Ill


       Mazalic further contends that the trial court erred by imposing a

community custody condition to submit to urinalysis examinations. This is so,

she asserts, because this condition could not reasonably be used to monitor her

other community custody conditions. The State asserts that the trial court did not

err by requiring Mazalic to participate in urinalysis testing because consumption

of controlled substances without a prescription is against the law. The State's

analysis is sound.

       As previously set forth, "[a] trial court has authority to impose monitoring

conditions," to ensure compliance with other conditions. Riles. 135 Wn.2d at

342. The trial court required Mazalic to "[ojbey all municipal, county, state, tribal

and federal laws." As the State correctly notes, possession of controlled

substances without a prescription, with the exception of certain amounts of

marijuana, is a crime. RCW 69.50.4013. It is also a crime to use drug

paraphernalia to ingest any controlled substance, except marijuana. RCW
69.50.412. A urinalysis examination would allow the supervising Community

                                         -4-
No. 69706-4-1/5



Corrections Officer to determine whether Mazalic had at one time possessed or

ingested a controlled substance. Accordingly, this condition reasonably monitors

whether Mazalic has complied with the condition that she obey all laws.

      Moreover, the trial court also ordered Mazalic to "[pjarticipate in a mental

health evaluation and abide by any recommended course of treatment, to include

a regimen of prescribed medications." A urinalysis examination would allow the

supervising Community Corrections Officer to determine whether Mazalic was

abiding by her recommended medication regimen, to the exclusion of other

controlled substances. Thus, the condition to submit to urinalysis examinations

also reasonably monitors whether Mazalic has complied with her mental health

community custody condition.

      The trial court did not err by ordering Mazalic to submit to urinalysis

examinations as a condition of her community custody.

      Affirmed in part, reversed in part.



We concur:




     fertJ".                                VfctyJR